Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2250
                       Lower Tribunal No. 15-25902
                          ________________


                           Maria Elsa Acuna,
                                  Appellant,

                                     vs.

                           Raul Alarcon, Jr.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

      The Law Offices of Eddy O. Marban, and Edilberto O. Marban, for
appellant.

     Cole, Scott & Kissane, P.A., and Lissette Gonzalez, and Carly M.
Weiss, for appellee.


Before EMAS, LINDSEY, and GORDO, JJ.

     PER CURIAM.
     Appellant Maria Acuna appeals the circuit court’s order granting

Appellee Raul Alarcon final summary judgment on her claim for unpaid

wages under the Florida Minimum Wage Act.

     The Florida Supreme Court recently amended Rule 1.510 and adopted

the federal summary judgment standard laid out in Celotex Corp. v. Catrett,

477 U.S. 317 (1986). The Rule’s effective date was May 1, 2021, and

governs the adjudication of any motions decided on or after this date. See

In re Amendments to Fla. R. Civ. P. 1.510, 317 So. 3d 72, 77 (Fla. 2021).

For these reasons, this case is properly before the Court under the new

summary judgment standard.

     This case turns on whether Alarcon was Acuna’s employer under the

Florida Minimum Wage Act. Finding no reversible error, we affirm. See

Rodriguez v. Jones Boat Yard, Inc., 435 F. App’x. 885 (11th Cir. 2011).

     Affirmed.




                                     2